     Case 1:20-cv-00757-DAD-SKO Document 8 Filed 07/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    KATHRYN ROHRER, individually and                   No. 1:20-cv-00757-NONE-SKO
      behalf of all others similarly situated,
10
                          Plaintiff,
11                                                       ORDER DIRECTING THE CLERK OF THE
               v.                                        COURT TO CLOSE THE CASE
12
      PHENOS COLLECTIVE, INC., doing                     (Doc. 7)
13    business as PHENOS CANNABIS
      DISPENSARY,
14
                          Defendant.
15

16

17            On July 27, 2020, Plaintiff filed a Notice of Voluntary Dismissal, notifying the Court of the

18   dismissal of her individual claims with prejudice and dismissal of the putative class claims without

19   prejudice. (Doc. 7.) Plaintiff filed this notice before the opposing party served either filed an

20   answer or a motion for summary judgment. As such, Plaintiff has voluntarily dismissed her

21   individual claims with prejudice and has voluntarily dismissed the putative class claims without

22   prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

23            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL assign

24   a district judge to this matter and thereafter CLOSE the case.

25
     IT IS SO ORDERED.
26
27   Dated:     July 28, 2020                                       /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
28
